DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output shaft of the gas turbine engine that is attached parallel to at least two or three among a yaw, pitch, and roll axis (see 35 USC 112(b) rejection below); the switching mechanism configured to switch the attached position of the output shaft between positions parallel to the roll, pitch, and yaw axes in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1, 13, and 15 each contain a box labelled “sensors” which has a reference character 40 followed by “,…” It appears as though Applicant is intending to mean that the box labelled “sensors” comprises any/all of the sensors outlined in the disclosure and seen in Figure 4, namely reference characters 40, 42, 44, 46, 50, 52, 54, 56, 60, 62, 64, 66, 70, 72, and 74. As presently depicted, the drawing is unclear as only reference character 40 is shown. It is therefore suggested that the Figures be amended to recite “40-74,” “40,…,74,” or “40, 42, 44, 46, 50, 52, 54, 56, 60, 62, 64, 66, 70, 72, 74” instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-3, 8, 11, 14, and 15 objected to because of the following informalities:  
In claim 1, lines 10-11, the phrase “to drive associated one of the rotors” should be amended to recite “to drive an associated one of the rotors.” 
In claim 1, lines 15-16, the phrase “to at least one among yaw axis, pitch axis and roll axis of the frame” should be amended to recite “to at least one among a yaw axis, a pitch axis and a roll axis of the frame.”
In claim 2, line 2, the phrase “to yaw axis” should be amended to recite “to the yaw axis.”
In claim 3, lines 5-6; claim 9, lines 5-6; claim 12, lines 5-6; and claim 15, lines 5-6, the phrase “electric motor to motor the gas turbine engine” should be replaced with “electric motor to drive the gas turbine engine.” 
In claim 8, line 2, the phrase “to pitch axis” should be amended to recite “to the pitch axis.”
In claims 8, 11, 14, and 15, the phrase “in response to flight condition.” should be replaced with “in response to a flight condition.” 
In claim 11, line 2, the phrase “to roll axis” should be amended to recite “to the roll axis.”
In claim 14, line 2, the phrase “to switch attached position” should be replaced with “to switch the attached position.”
In claim 14, lines 3-4, the phrases “to yaw axis,” “to pitch axis,” and “to roll axis” should be replaced with “to the yaw axis,” “to the pitch axis,” and “to the roll axis,” respectively.
In claim 14, line 5, the phrase “switches attached position” should be replaced with “switches the attached position.” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 14
“a switching mechanism configured to switch attached position of the output shaft of the gas turbine engine between a position parallel to yaw axis of the frame, a position parallel to pitch axis of the frame, and a position parallel to roll axis of the frame” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an output shaft of a gas turbine engine being attached parallel to one of a yaw, pitch, or roll axis, or switchable between two of the axes, does not reasonably provide enablement for an output shaft attached parallel to two or more of the axes (“at least one” allows for combinations of any two or all three axes) because it is impossible for the output shaft to be parallel to perpendicular axes simultaneously.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. It is suggested that the phrasing of claim 1 be amended to recite something similar to “wherein the output shaft of the gas turbine engine is configurable to be parallel to at least one of the roll, pitch, and yaw axes of the frame, rather than reciting it “is attached.” However, it is noted that there still appears to be another enablement issue for the output shaft being configurable to be parallel to all three axes as outlined with respect to claim 14 below. 
Claims 2-13 draw dependency from claim 1 and incorporate the scope of enablement issue of the parent claim. Each of claims 2-13 is therefore rejected for the same rationale outlined above with respect to claim 1. 
Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an output shaft of a gas turbine engine being switchable between any two axes selected from roll, pitch, and yaw, does not reasonably provide enablement for an output shaft switchable between all three of the axes. Claim 14 recites a switching mechanism configured to switch the attached position of the output shaft of the gas turbine engine between a position parallel to the yaw axis, a position parallel to the pitch axis, and a position parallel to the roll axis of the frame. From a review of the disclosure, the switching mechanism is illustrated in Figures 17a-17c and described on page 16, line 19-page 17, line 4. The switching mechanism is interpreted under 35 USC 112(f) as outlined above to comprise a shaft 90a coupled to the gas turbine 16 housing and a stationary part of the frame 12e via a bearing 90e. The shaft comprises a first gear 90b that engages a second gear 90c which is coupled to an electric motor 90d. It is recited that the motor drives the second gear which in turn rotates the first gear and the shaft coupled between the frame and the gas turbine housing. A shaft only has one degree of freedom (i.e. rotation) about its rotation axis. In the coupling illustrated and described, the gas turbine housing would be capable of rotating in a single plane comprising any two of the axes selected from yaw, pitch, and roll. The output shaft of the engine could therefore be rotated so that it is parallel to either of the two selected axes in the same plane. However, because it is constrained to the frame and no second rotational mechanism is described, there is no second degree of freedom for the switching mechanism to be capable of rotating the engine housing so that the output shaft is parallel to all three of the pitch, roll, and yaw axes in all three separate “attachment positions.”
Claims 15 and 16 draw dependency from claim 14 and incorporate the scope of enablement issue of the parent claim. Each of claims 15 and 16 is therefore rejected for the same rationale outlined above with respect to claim 14.
Claims 3, 9, 12, and 14-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 9, 12, and 15 each recite that the control unit stops supply of fuel to the gas turbine engine and supplies electric power to the second electric motor to motor the gas turbine engine when residual of the battery is equal to or greater than a predetermined value. The control unit is described as being an Electronic Control Unit (ECU) in the disclosure. As the ECU is coupled to the battery and motors, it is clear how a conventional ECU is capable of regulating the electric motors. However, the disclosure does not provide any indication of what the fuel supply is or where it is located in the flight vehicle. Additionally, there is no explanation as to how the fuel supply is stopped by the ECU. There is no recitation of a throttle, solenoid valve, etc. coupled to both the ECU and the fuel supply to allow the ECU to stop the flow of fuel. Additionally, as claim 15 draws dependency from claim 14 which recites the switching mechanism, it is unclear how the fuel supply is configured to supply the engine which is recited to be capable of rotating to multiple directions with respect to the flight vehicle. It therefore does not appear as though Applicant has described these claim limitation in such a way as to reasonably convey to one skilled in the art that they had possession of the claimed invention at the time of filing.
Claim 14 recites that a switching mechanism is configured to switch the attached position of the output shaft of the gas turbine engine between positions parallel to the yaw, pitch, and roll axes of the frame. In the disclosure, Figure 2 illustrates the gas turbine engine as having an intake port 16a at one end and an output shaft 16d1 at the opposite end. On page 5 of the specification, lines 5-11 recite that the gas turbine engine is a conventional turboshaft engine with an “air intake port 16a opened in the frame 12…[and a] side opening of a compressed intake air exhaust port 16e is omitted in FIGs. 1 and 2.” As disclosed, Applicant has not described how the engine which requires the intake and exhaust ports through the frame, is rotatable with respect to the frame such that it is parallel to at least two axes, since there is no recitation of intake and/or exhaust ports being located in multiple locations. If Figures 1 and 2 are indicative of the engine being aligned with a vertical Z or yaw axis, then there would need to be an intake and exhaust in the transverse Y or pitch axis as shown in the orientation of Figure 13 and likewise an intake and exhaust in the longitudinal X or roll axis as shown in the orientation of Figure 15. Applicant has additionally failed to describe any sort of coupling mechanism that might allow the engine to rotate inside the frame while maintaining the intake and exhaust of the engine in fluid communication with the intake and exhaust ports shown in Figure 2. Additionally, as illustrated in Figure 2, it appears as though the generator 20 and motor 34 must also necessarily rotate along with the gas turbine engine 16 if they are to remain coupled to the output shaft 16d1. Neither this operation nor a mechanism such as a gearbox or other transmission for allowing power coupling between the output shaft in the multiple positions with a static generator and motor are described in the entirety of the application. As such, it does not appear as though Applicant has described these claim limitation in such a way as to reasonably convey to one skilled in the art that they had possession of the claimed invention at the time of filing.
Claims 15 and 16 draw dependency from claim 14 and incorporate the subject matter that does not contain adequate written description. Each of claims 15 and 16 is therefore rejected for the same rationale outlined above with respect to claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 9, 12, and 15 each recite that the control unit stops supply of fuel to the gas turbine engine and supplies electric power to the second electric motor to motor the gas turbine engine when residual of the battery is equal to or greater than a predetermined value. Claims 3, 9, 12, and 15 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a residual of the battery (e.g. battery management system BMS having battery residual detector indicating state of charge). 
Claim 4 recites that the control unit increases the turbine rotation speed of the gas turbine engine when the vehicle is in horizontal flight. Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a horizontal flight condition of the aircraft (e.g. gyro sensor). 
Claim 5 recites that the control unit decreases the turbine rotational speed when the vehicle is in turning flight. Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a turning flight condition of the aircraft (e.g. gyro sensor). 
Claims 6, 10, and 13 each recite that the control unit activates the auxiliary rotor when the vehicle is in turning flight. Claims 6, 10, and 13 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a turning flight condition of the aircraft (e.g. gyro sensor).
Claims 6, 8, 11, and 15 each recite an auxiliary rotor attached to the frame as a “disturbance generator.” From a review of the disclosure, this terminology has not been defined and it appears as though the term “disturbance generator” might belong to the electrical art (see for example: <https://ieeexplore.ieee.org/document/7420042>) which defines “disturbance generators” as “controlled voltage sources that can be used to emulate various electrical disturbances.” This electrical definition is clearly not intended but as the specification does not clearly redefine the term, the metes and bounds of the limitations are unclear. 
Claim 7 recites that the control unit drives the multiple rotors so as to cause output difference among the multiple rotors when the vehicle is in turning flight. Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a turning flight condition of the aircraft (e.g. gyro sensor).
Claims 8, 11, and 15 each recite that the control unit activates the auxiliary rotor in response to a flight condition. Claims 8, 11, and 15 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a flight condition of the aircraft (e.g. gyro sensor).
Claim 10 recites that the control unit activates the auxiliary rotor when the vehicle is in turning flight. Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a turning flight condition of the aircraft (e.g. gyro sensor).
Claim 11 recites that the control unit activates the auxiliary rotor in response to a flight condition. Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a flight condition of the aircraft (e.g. gyro sensor).
Claim 14 recites the limitation "the swinging mechanism” in line 6.  There is insufficient antecedent basis for this limitation in the claim. “The swinging mechanism” should be replaced with “the switching mechanism” to be in agreement with line 1 of claim 14. 
Claim 14 recites the control unit switches the attached position of the output shaft of the gas turbine engine by the switching mechanism in response to a flight condition. Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for determining a flight condition of the aircraft (e.g. gyro sensor).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10926874 to Giannini et al.
Re: Claim 1. As best understood due to lack of enablement, Giannini et al. teach a hybrid flight vehicle (Abstract; Figs. 1A-12, 100, hybrid propulsion aircraft) comprising:
a frame (airframe/fuselage 102);
multiple rotors (108, primary ducted fans; 500, thrust assemblies; 512, shrouded rotors) attached to the frame and configured to produce propelling force to propel the frame;
a gas turbine engine (112) attached to the frame and configured to be driven when fuel is supplied (fuel tanks 120);
a generator (116, primary generators) connected to an output shaft of the gas turbine engine and configured to generate electric power when driven by the gas turbine engine (engine 112 is coupled to primary generators 116 directly through gearbox 132);
a battery configured to store the electrical power generated by the generator (col. 4, lines 25-36 - battery banks store energy generated by generators and power the motors);
multiple first electric motors (506, fan motors) each connected to the rotors to drive associated one of the rotors when the electric power is supplied from the battery (col. 4, lines 25-36 - battery banks store energy generated by generators and power the motors); and
a control unit (1202, Flight Control Unit (FCU)) configured to control flight by regulating driving of the multiple rotors by the first electric motors (Col. 17, line 50- col. 18, line 21);
wherein the output shaft of the gas turbine engine is attached parallel to at least one among yaw axis, pitch axis and roll axis of the frame (Figure 1f illustrates the gas turbine engine, 112, oriented parallel to the longitudinal roll axis of the aircraft and attached to the fuselage/frame).
Re: Claim 11. As best understood due to lack of enablement and indefiniteness, Giannini et al. teach the vehicle according to claim 1, wherein the output shaft of the gas turbine engine is attached parallel to roll axis of the frame (See Fig. 1f wherein gas turbine is oriented in the longitudinal roll axis direction), and further including:
an auxiliary rotor attached to the frame as a disturbance generator (110, canard ducted fans);
wherein the control unit activates the auxiliary rotor in response to flight condition (Col. 17, line 37-col. 18, line 21 - primary fans 108 and canard fans 110 are operated together under certain flight conditions).
Re: Claim 13. As best understood due to lack of enablement and indefiniteness, Giannini et al. teach the vehicle according to claim 11, wherein the control unit activates the auxiliary rotor when the vehicle is in turning flight (Col. 17, line 37-col. 18, line 21 - primary fans 108 and canard fans 110 are operated together under certain flight conditions; col. 6, lines 5-21 - thrust from ducted fans may be independently controlled to provide roll and pitch rates).
Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 7857254 to Parks
Re: Claim 1. As best understood due to lack of enablement, Parks teaches a hybrid flight vehicle (Abstract; Figs. 1A-17A, 200/300/400 STOL/VTOL A/C) comprising:
a frame (airframe/fuselage 2);
multiple rotors (9a-9c, electrically driven fan engines) attached to the frame and configured to produce propelling force to propel the frame;
a gas turbine engine (8) attached to the frame and configured to be driven when fuel is supplied (claim 13, “fuel-powered” engine);
a generator (204, generator) connected to an output shaft of the gas turbine engine and configured to generate electric power when driven by the gas turbine engine (Figs. 4-5; col. 13, lines 38-44);
a battery (212) configured to store the electrical power generated by the generator (col. 13, lines 38-50);
multiple first electric motors (9a-c) each connected to the rotors to drive associated one of the rotors when the electric power is supplied from the battery (col. 13, lines 38-50); and
a control unit (206, main flight controller; 242, propulsion control systems) configured to control flight by regulating driving of the multiple rotors by the first electric motors (col. 11, lines 20-56);
wherein the output shaft of the gas turbine engine is attached parallel to at least one among yaw axis (Fig. 9A), pitch axis and roll axis (Fig. 11A) of the frame (col. 10, lines 37-40 - engine tilts from vertical to horizontal; col. 12, lines 4-22; the engine is therefore interpreted to be attached parallel to at least one of the yaw and roll axes of the frame in two different configurations).
Re: Claim 2. As best understood due to lack of enablement, Parks teaches the vehicle according to claim 1, wherein the output shaft of the gas turbine engine is attached parallel to yaw axis of the frame (Fig. 9A).
Re: Claim 4. As best understood due to lack of enablement and indefiniteness, Parks teaches the vehicle according to claim 2, wherein the control unit increases turbine rotational speed of the gas turbine engine when the vehicle is in horizontal flight (Col. 15, lines 10-45).
Re: Claim 5. As best understood due to lack of enablement and indefiniteness, Parks teaches the vehicle according to claim 2, wherein the control unit decreases turbine rotational speed of the gas turbine engine when the vehicle is in turning flight (Col. 15, lines 10-45).
Re: Claim 7. As best understood due to lack of enablement and indefiniteness, Parks teaches the vehicle according to claim 2, wherein the control unit controls driving of the multiple rotors so as to cause output difference among the multiple rotors when the vehicle is in turning flight (Col. 15, line 63-col. 16, line 1; col. 17, line 65-col. 18, line 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647